Allianz Life Insurance Company of New York Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com CORRESPONDENCE FILING VIA EDGAR March 18, 2014 Re: Allianz Life of NY Variable Account C and Allianz Life Insurance Company of New York Post-Effective Amendment No. 7 to the Form N-4 Registration Statement Nos. 333-182990 and 811-05716 We received oral comments from you on March 4, 2014 with respect to Registrant’s above-referenced Post-Effective Amendments to the Registration Statements on Form N-4. This letter responds to those comments. Attached to this letter are pages from the prospectus redlined against the prospectus we sent you on January 17, 2014, that have been revised to respond to your comments on this filing. We have also incorporated revisions based on oral comments received on March 4, 2014 for Allianz Life Variable Account B and Allianz Life Insurance Company of North America Form N-4 Registration Statement Nos. 333-171427, 333-139701, 333-169265 and 811-05618, where applicable. For the convenience of the staff in reviewing this response to comments, we are sending via email to the Insured Investment Office, a copy of this letter and a redline copy of the changed pages for the Vision New York prospectus from the most recent Registration Statement Nos. 333-182990 and 811-05716. All page numbers in this letter refer to the courtesy copy of the prospectus sent to you on January 17th. General Comment: Please indicate if the Charge Lock Option rider was ever offered for sale. Response: The Charge Lock Option rider was never ever offered for sale. ***** The Company acknowledges that changes to the Registration Statements based on staff comments do not bar the Commission from taking future action and that it does not foreclose the Commission from taking any action with respect to the filings. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the following address and phone number: Allianz Life, 5701 Golden Hills Drive, Minneapolis, MN 55416. Telephone: (763)765-2913. Sincerely, Allianz Life Insurance Company of New York By:/s/ Stewart D. Gregg Stewart D. Gregg
